Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00046-CV

                   IN THE ESTATE OF Anita I. FORISTER, Deceased

                       From the County Court, Karnes County, Texas
                                 Trial Court No. 2913-12
                          Honorable Jim Scanlan, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       We order that appellee James Floyd Bowman Jr. recover his costs of this appeal from
appellants Frances Bupp, Martha Berglund, and Evelyn Martin.

      SIGNED November 20, 2013.


                                             _____________________________
                                             Marialyn Barnard, Justice